        Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


EDUCATIONAL CREDIT                     )
MANAGEMENT CORPORATION,                )
                                       )
                      Appellant,       )
                                       )
      v.                               )                Case No. 20-cv-1247-JWL
                                       )
JEFFREY THERON GOODVIN,                )                Bankr. Adv. Case No. 19-5105
                                       )                Bankr. Case No. 19-10623 (Ch. 7)
                      Appellee.        )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

       After he filed for Chapter 7 bankruptcy, debtor Jeffrey Goodvin initiated in the

bankruptcy court an adversarial proceeding against the United States Department of

Education (DOE) and defendant Educational Credit Management Corporation (ECMC),

by which Mr. Goodvin sought discharge of certain student loans held by DOE and ECMC

pursuant to 11 U.S.C. § 523(a)(8). That statutory provision excepts from discharge in

bankruptcy any debt from an educational loan unless such exception would impose an

“undue hardship” on the debtor. See id. On July 15, 2020, the bankruptcy court conducted

a trial at which the parties offered documentary evidence and stipulations of fact and at

which Mr. Goodvin testified. On September 1, 2020, the bankruptcy court issued a written

opinion in which it made various findings of fact; concluded that Mr. Goodvin had shown

the necessary “undue hardship”; and partially discharged the student loan debt, specifically
           Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 2 of 20




discharging Mr. Goodvin’s debt on a 1992 consolidation loan held by ECMC, but

excepting from discharge the debt on ECMC’s other loan and on DOE’s loans.

       ECMC now appeals that decision to this Court. ECMC challenges particular

findings of fact relating to Mr. Goodvin’s expenses, and it argues that the bankruptcy court

erred in concluding that Mr. Goodvin satisfied the undue-hardship standard. ECMC also

argues that, if that standard is deemed satisfied, the bankruptcy court abused its discretion

in discharging only the debt on one loan instead of spreading the partial discharge among

all debts on a pro rata basis. For the reasons set forth below, the Court rejects ECMC’s

arguments, and it therefore affirms the bankruptcy court’s partial discharge.1



       I.      Standard of Review

       The Court reviews the bankruptcy court’s legal determinations de novo, and it

reviews that court’s factual findings under a clearly erroneous standard. See Conoco, Inc.

v. Styler (In re Peterson Distributing, Inc.), 82 F.3d 956, 959 (10th Cir. 1996). “A finding

of fact is clearly erroneous if it is without factual support in the record or if, after reviewing

all of the evidence, [the reviewing court is] left with the definite and firm conviction that a

mistake has been made.” See id. (citation omitted). “Whether a debtor’s student loans

would impose an ‘undue hardship’ under 11 U.S.C. § 523(a)(8) is a question of law.” See

ECMC v. Polleys, 356 F.3d 1302, 1305 (10th Cir. 2004) (citation omitted). “[That


       1
         The Court concludes that the facts and legal arguments have been adequately
presented in the parties’ briefs and the record of the case and that the decisional process
would not be significantly aided by oral argument; accordingly, the Court denies ECMC’s
request for oral argument in this appeal. See Fed. R. Bankr. P. 8019.
                                                2
        Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 3 of 20




question] requires a conclusion regarding the legal effect of the bankruptcy court’s finding

as to the debtor’s circumstances, and is therefore reviewed de novo.” See id. (citation

omitted).



       II.      Challenge to the Bankruptcy Court’s Findings of Fact

       The bankruptcy court made various findings of facts concerning Mr. Goodvin’s

circumstances. The parties do not challenge the findings concerning Mr. Goodvin’s loans,

which the Court summarizes here. Two of the loans are held by ECMC: (1) a 1992

consolidation loan in the amount of $12,077, accruing interest at 9% in the amount of $372

per month, on which Mr. Goodvin has paid $19,527, but on which he owes (as of the time

of trial) $49,581; and (2) a 2009 Stafford loan in the amount of $3,500, accruing interest at

6% in the amount of $11 per month, on which he has paid $2,290, but on which he owes

$2,147. DOE holds five other loans, made over the period from 2009 to 2012 in the total

amount of $23,500, with rates ranging from 3.4% to 6.8%, on which Mr. Goodvin has paid

$6,256, but on which he now owes $25,541. In total, Mr. Goodvin owes $77,270 on his

student loans, which are accruing interest at a rate of $503 per month. His most recent

monthly payments totaled approximately $400. If all of the loans were consolidated, he

would have a monthly payment of $434, and he could repay the loans completely over

periods of 10, 20, or 30 years with monthly payments of $931, $640, and $560,

respectively.

       The findings concerning Mr. Goodvin’s work history and income are also

essentially unchallenged. Mr. Goodvin, age 57 at the time of trial, is single and has no

                                             3
        Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 4 of 20




dependents. He has generally worked in television news, but he has often lost jobs and

relocated to find work. The fault for that itinerant career is not his own, and he has

consistently tried to maximize his income within his field. He is now in the second year

of a union HVAC apprenticeship program, and his present and future earnings are

determined by the union scale. At the time of trial, his net monthly income was $2,556.

He will achieve full journeyman status in three years, at which time his gross income will

be approximately 66% higher than at present. He testified that he plans to retire in ten

years at age 67, at which time he will have a much lower income, consisting of his pension

and social security, with access to one small retirement account.

       ECMC does challenge the bankruptcy court’s findings concerning Mr. Goodvin’s

expenses. That court found that Mr. Goodvin had $2,347 in monthly expenses, leaving

$209 per month in disposable income with which to make student loan payments. First,

ECMC argues that the bankruptcy court allowed various expenses as “reasonable” without

expressly finding that those expenses represented a minimal standard of living, as required

by the applicable test for undue hardship (described below). The Court rejects this

argument. The bankruptcy court explicitly applied the test that requires reference to a

minimal standard of living, and it even titled one section of its opinion discussing Mr.

Goodvin’s expenses as “Minimal Standard of Living.” In addition, the bankruptcy court

found that Mr. Goodvin has “lived a lifestyle far removed from excess.” The Court thus

reviews the bankruptcy court’s findings concerning expenses as having been found to

represent a minimal standard of living for Mr. Goodvin.



                                             4
           Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 5 of 20




       ECMC notes that the bankruptcy court’s finding of $2,347 in monthly expenses

exceeds Mr. Goodvin’s own estimates contained in his amended Schedule J from

September 2019 ($2,195) and in his interrogatory answers from December 2019 ($2,328),

even after accounting for an increase of $21 by the time of trial for Mr. Goodvin’s mortgage

payment.2 In its opinion, the bankruptcy court found that the discrepancies among the

amounts claimed by Mr. Goodvin were negligible, and it then proceeded to work from the

amended Schedule J, with the exception of the expenses for food and household, for which

it used the interrogatory answer’s figure. The court did disallow one expense of $22 for

the care of Mr. Goodvin’s mother, based on his testimony that he only offered her non-

monetary aid. This approach by the bankruptcy court is not clearly erroneous. All of the

expense items allowed by the court had evidentiary support in the amended schedule, the

interrogatory answers, and Mr. Goodvin’s testimony.

       ECMC challenges only two specific expense items found by the bankruptcy court.

First, ECMC argues that the bankruptcy court clearly erred in allowing Mr. Goodvin $550

per month for a minimal amount of food and household expenses. In the interrogatory

answer from which this figure was taken, Mr. Goodvin claimed $350 for groceries and

household and $200 for dining out. ECMC notes that Mr. Goodvin wouldn’t be eating out

as much at present and going forward because he was temporarily working away from

home at that time. Mr. Goodvin testified, however, that his household expense would then



       2
           ECMC also notes that a $300 expense for lodging (while working away from
home) that was included in the interrogatory answer was no longer applicable by the time
of trial, but the bankruptcy court did not include any such expense in its itemized total.
                                             5
           Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 6 of 20




be higher while he was living primarily at home. Thus, there is support in the evidence for

this expense amount. ECMC suggests that $550 is simply too high to represent the

“minimal standard of living” for a single person, but the Court defers to the bankruptcy

court’s finding on that issue.3

       Second, EMCM challenges the bankruptcy court’s allowance of $125 per month for

personal care expenses. ECMC argues in its brief that Mr. Goodvin claimed only $12 in

the amended schedule and nothing in the interrogatory, with no supporting trial testimony.

That is incorrect, as Mr. Goodvin actually claimed $125 in the amended schedule, and thus

there is support for that finding. Moreover, ECMC failed to challenge that particular

expense in the bankruptcy court, and as ECMC itself has argued, matters not presented to

the trial court should not be considered on appeal. See United States v. Immordino, 534

F.2d 1378, 1381 (10th Cir. 1976).

       The bankruptcy court’s factual findings are entitled to deference by this Court on

appeal, and that court’s findings concerning Mr. Goodvin’s monthly expenses while living

a very modest lifestyle have evidentiary support. This Court is not left with a firm and

definite conviction that a mistake has been made in this regard. The Court concludes that

the bankruptcy court did not clearly err in its findings concerning Mr. Goodvin’s expenses,




       3
        The Court notes that a modest reduction of this amount in the bankruptcy court’s
findings – for instance in the amount of $100 per month – would not alter this Court’s
conclusion that an exception would result in undue hardship here because, as discussed
below, Mr. Goodvin would still not be able to pay even the accruing interest on his loans
while maintaining a minimal standard of living for most if not all of the repayment period.
                                            6
        Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 7 of 20




and it therefore relies on those findings in determining whether exception of the loans from

discharge would result in undue hardship in this case.



       III.   Satisfaction of the Undue-Hardship Standard

       11 U.S.C. § 523(a)(8) excepts from discharge in bankruptcy any student loan debt

unless such exception would impose an “undue hardship” on the debtor. See id. The Tenth

Circuit has adopted the three-part Brunner test, under which, to show the necessary “undue

hardship” for discharge of student loans, the debtor must show the following:

       (1) that the debtor cannot maintain, based on current income and expenses, a
       “minimal” standard of living for herself and her dependents if forced to repay
       the loans; (2) that additional circumstances exist indicating that this state of
       affairs is likely to persist for a significant portion of the repayment period of
       the student loans; and (3) that the debtor has made good faith efforts to repay
       the loans.

See ECMC v. Polleys, 356 F.3d 1302, 1307 (10th Cir. 2004) (quoting Brunner v. New York

State Higher Educ. Servs. Corp., 831 F.2d 395, 396 (2d Cir. 1987)). The Tenth Circuit has

cautioned that “an overly restrictive interpretation of the Brunner test fails to further the

Bankruptcy Code’s goal of providing a ‘fresh start’ for the honest but unfortunate debtor,

and can cause harsh results for individuals seeking to discharge their student loans.” See

id. at 1308. The Tenth Circuit further explained how the test should be applied as follows:

              We do not read Brunner to rule out consideration of all the facts and
       circumstances. Under the first aspect of Brunner, the bankruptcy court is to
       inquire about whether the debtor can maintain a minimal standard of living
       while repaying the debt. This evaluation necessarily entails an analysis of all
       relevant factors, including the health of the debtor and any of his dependents
       and the debtor’s education and skill level. The second Brunner factor
       similarly requires an analysis of all the facts and circumstances that affect
       the debtor’s future financial position. Finally, the good faith part includes an

                                              7
        Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 8 of 20




       analysis of the debtor’s situation in order to determine whether he has made
       a good faith attempt to repay the loan by maximizing income and minimizing
       expenses.

              We therefore join the majority of the other circuits in adopting the
       Brunner framework. However, to better advance the Bankruptcy Code’s
       “fresh start” policy, and to provide judges with the discretion to weigh all the
       relevant considerations, the terms of the test must be applied such that
       debtors who truly cannot afford to repay their loans may have their loans
       discharged. Additionally, we think that the good faith portion of the Brunner
       test should consider whether the debtor is acting in good faith in seeking the
       discharge, or whether he is intentionally creating his hardship.

               The first part of Brunner—that the debtor cannot maintain a minimal
       standard of living while repaying the student loan debt—comports with the
       legislative policy behind § 523(a)(8), that student loans should not as a matter
       of policy be dischargeable before the debtor has demonstrated that for any
       reason he is unable to earn sufficient income to maintain himself and his
       dependents and to repay the educational debt. This first part should serve as
       the starting point for the undue hardship inquiry because information
       regarding a debtor’s current financial situation generally will be concrete and
       readily obtainable.

               The second Brunner element, which requires that additional
       circumstances exist indicating that this state of affairs is likely to persist for
       a significant portion of the repayment period of the student loans, properly
       recognizes that a student loan is viewed as a mortgage on the debtor’s future.
       However, in applying this prong, courts need not require a “certainty of
       hopelessness.” Instead, a realistic look must be made into [the] debtor’s
       circumstances and the debtor’s ability to provide for adequate shelter,
       nutrition, health care, and the like. Importantly, courts should base their
       estimation of a debtor’s prospects on specific articulable facts, not unfounded
       optimism, and the inquiry into future circumstances should be limited to the
       foreseeable future, at most over the term of the loan.

              Finally, an inquiry into a debtor’s good faith should focus on
       questions surrounding the legitimacy of the basis for seeking a discharge. For
       instance, a debtor who willfully contrives a hardship in order to discharge
       student loans should be deemed to be acting in bad faith. Good faith,
       however, should not be used as a means for courts to impose their own values
       on a debtor’s life choices.

See id. at 1309-10 (internal quotations and citations omitted).

                                               8
        Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 9 of 20




       Mr. Goodvin’s circumstances as found by the bankruptcy court easily satisfy the

requirements of the Brunner test if only his present repayment obligations are considered.

His disposable income is not nearly enough to meet his repayment obligations, or even to

pay only the accrued monthly interest, and thus he cannot repay these loans while

maintaining a minimal standard of living. As ECMC notes, Mr. Goodvin’s income is set

to increase significantly as he completes his apprenticeship, but ECMC does not dispute

that even at his full journeyman union pay rate, he would not have enough disposable

income even to pay the $503 per month in accruing interest. Moreover, Mr. Goodvin’s

income will significantly decrease upon retirement. Thus, his inability to repay the loans

is likely to persist. Finally, as found by the bankruptcy court, Mr. Goodvin has acted in

good faith in seeking to maximize his income, minimize his expenses, and make payments

on the loans (he failed to make payments for only a brief period years ago).

       ECMC argues, however, that the Court should also consider the availability to Mr.

Goodvin of an Income-Driven Repayment (IDR) plan. IDR plans are plans for paying

student loans, authorized by the applicable statutes and regulations, that allow the debtor’s

loans to be consolidated and the debtor to pay an amount (even down to $0) based on his

income, calculated by a percentage of the amount by which his AGI exceeds a poverty

standard, with the remaining balance wiped away at the end of the payment period. As

established in the bankruptcy court, Mr. Goodvin could consolidate his loans through a

REPAYE (Revised Pay-As-You-Earn) plan, which would require a present monthly

payment of only $157 (which amount would be adjusted every year based on income), with

the remaining debt cancelled after 20 years. ECMC argues that if Mr. Goodvin has $209

                                             9
        Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 10 of 20




in disposable income with which to make student loan payments, as found by the

bankruptcy court, he could make payments under the REPAYE plan. ECMC thus argues

that Mr. Goodvin cannot show that exception from discharge would impose an undue

hardship. ECMC is correct that Mr. Goodvin has sufficient income to make payments

under this plan, including in the future when his income will increase as a journeyman and

then in retirement when the payment amounts will be reduced commensurate with his

reduced income, with the loans then canceled after 20 years. Accordingly, this issue of

undue hardship turns in this case on the weight to be given the availability of this IDR plan

and Mr. Goodvin’s failure to take advantage of that plan.

       The Court first addresses ECMC’s argument that the IDR plan should be considered

in applying the first Brunner prong. Indeed, if the $157 figure were used, Mr. Goodvin

would be unable to satisfy the first prong, as he is able to make such a payment while

maintaining a minimal standard of living. The Court declines to consider the IDR plan in

considering this prong, however, for a number of reasons.

       ECMC cites cases in which district and bankruptcy courts have considered an IDR

plan in applying the first Brunner prong. The Tenth Circuit, however, has not endorsed

such an approach. In Alderete v. ECMC (In re Alderete), 412 F.3d 1200 (10th Cir. 2005),

the Tenth Circuit held that participation in a repayment program is an important indicator

of good faith, but that such participation is not required to satisfy the good-faith prong of

the Brunner test. See id. at 1206. Thus, the Tenth Circuit has indicated that the availability

of an IDR plan should not be dispositive. Moreover, the Tenth Circuit considered that

factor under the third prong of the Brunner test, not the first prong. If an IDR plan were

                                             10
       Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 11 of 20




considered under the first prong, then that plan would prove dispositive whenever the

debtor could make the IDR payment (including when the plan’s formula called for no

payment at all). In addition, ECMC argues that a debtor should participate in an IDR plan

to satisfy his obligation to minimize expenses; but in Polleys, the Tenth Circuit referenced

the minimization of expenses as a factor to be considered under the third prong. See

Polleys, 356 F.3d at 1309.     Moreover, it appears that circuit courts have generally

considered an IDR plan under Brunner’s third prong. See John Patrick Hunt, Help or

Hardship?: Income-Driven Repayment in Student-Loan Bankruptcies, 106 Geo. L.J. 1287,

1326 & n. 296 (2018).

       The Court concludes that this factor is best considered under the third prong, along

with all other circumstances bearing on the issue of undue hardship, consistent with the

Tenth Circuit’s approach, so that the availability of the IDR plan may be given weight but

not applied mechanically in such a way that may prove dispositive. That is consistent with

the approach adopted by Kansas bankruptcy and district courts in two similar cases, in

which the courts refused to allow the availability of an IDR plan to decide the issue under

the first prong when payments under that plan would not even meet the interest obligations

on the student loans. See Murray v. ECMC (In re Murray), 563 B.R. 52, 50-61 (Bankr. D.

Kan. 2016) (Somers, Bankr. J.); ECMC v. Murray, 2017 WL 4222980, at *3 (D. Kan. Sept.

22, 2017) (Murguia, J.) (affirming bankruptcy court’s ruling for debtor under the Brunner

test); Metz v. Navient Educ. Loan Corp. (In re Metz), 589 B.R. 750, 758-59 (Bankr. D.

Kan. 2018) (Nugent, Bankr. J.); ECMC v. Metz, 2019 WL 1953119, at *4-5 (D. Kan. May

2, 2019) (Broomes, J.) (affirming bankruptcy court’s ruling for debtor under the Brunner

                                            11
        Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 12 of 20




test). Thus, the Court will consider the availability of an IDR plan in this case, but it will

weigh that factor along with all other relevant circumstances under Brunner’s third prong.

       The Court thus concludes that Mr. Goodvin has met his burden to show satisfaction

of the first prong of the Brunner test. As noted above, with only $209 in disposable income

(as found by the bankruptcy court), Mr. Goodvin cannot even afford an amount that would

pay the monthly accrual of interest, let alone pay off the loans entirely. The Court

concludes that Mr. Goodvin has satisfied the second prong as well, as that inability to pay

the principal of those loans will likely persist throughout the payment obligation, even

when Mr. Goodvin enjoys some years of increased income before he retires.

       The Court then turns to the third prong of the Brunner test. In arguing that Mr.

Goodvin has not satisfied this prong, ECMC relies almost entirely on Mr. Goodvin’s failure

to participate in the REPAYE program, which would require payments that Mr. Goodvin

could afford and which would result ultimately in the cancellation of the debt. As noted

above, under Tenth Circuit law, such a failure to participate in an IDR plan is an important

factor but is not dispositive. The Court concludes, based on the circumstances present here,

that Mr. Goodvin’s failure to participate in the IDR plan was reasonable and should not be

given controlling weight.

       The Court reaches this conclusion for a number of reasons. First, in warning against

“an overly restrictive interpretation of the Brunner test” that may cause harsh results, the

Tenth Circuit noted that the Bankruptcy Code’s goal of providing a “fresh start” for the

honest but unfortunate debtor still applies in this context despite the general rule against

the discharge of student loans. See Polleys, 356 F.3d at 1308. Requiring Mr. Goodvin to

                                             12
       Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 13 of 20




continue to carry substantial debt, with that debt growing ever larger under the IDR plan,

would thwart the goal of providing Mr. Goodvin a fresh start through bankruptcy.4

       Second, it is significant that payments under the IDR plan, even after Mr. Goodvin’s

income has increased, would not even pay the interest accruing each month on his loans.

That negative amortization, with the debts actually increasing during participation in the

plan, makes participation less palatable.

       Third, as noted by the Tenth Circuit in Polleys, “Section 523(a)(8) was designed to

remove the temptation of recent graduates to use the bankruptcy system as a low-cost

method of unencumbering future earnings.” See id. at 1306. That purpose for the general

rule of nondischargeability of student loans would not be furthered here by exception from

discharge because Mr. Goodvin is not a recent graduate attempting to abuse the student

loan system. The majority portion of his student loan debt is owed on a consolidation loan

made almost 30 years ago. This factor thus favors discharge over requiring participation

in the proposed IDR plan.

       Fourth, the bankruptcy court did not find that Mr. Goodvin has been attempting to

abuse the student loan system or avoid payment of his student loan debt. As the bankruptcy

court found, Mr. Goodvin has made payments on his loans fairly consistently for the last

30 years, and he did take advantage of an IDR PLAN with respect to one of his DOE loans.

Mr. Goodvin testified that he had not participated in the REDEYE plan because his



       4
         In addition, one purpose of bankruptcy is to allow the debtor more easily to
contribute to the economy, and that purpose would be furthered by discharge here. See
Hunt, supra, at 1299-1300.
                                            13
       Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 14 of 20




payments under that plan would not even pay down the principal of his debt and he would

still be living under a substantial debt. Such thinking is not unreasonable in these

circumstances, and thus Mr. Goodvin’s motivation for failing to participate in an IDR plan

does not weigh against discharge here. See Polleys, 356 F.3d at 1310 (“an inquiry into a

debtor’s good faith should focus on questions surrounding the legitimacy of the basis for

seeking a discharge”).

       Finally, the Court notes that other considerations have been cited by courts in

finding undue hardship despite the debtor’s failure to participate in an available IDR plan.

For instance, although the student loan debt might eventually be cancelled under an IDR

plan, the debtor is forced to remain in debt in the meantime, and such debt may affect the

availability of housing or credit. See, e.g., Murray, 563 B.R. at 60; Durrani v. ECMC (In

re Durrani), 311 B.R. 496, 508 (Bankr. N.D. Ill. 2004), aff’d, 320 B.R. 357 (N.D. Ill. 2005).

Carrying such debt can also exact an emotional and psychological toll on the debtor. See

e.g., Durrani, 311 B.R. at 508. Moreover, if the availability of an IDR plan, especially one

with a low payment, makes it effectively impossible to show undue hardship, then this

statutory opportunity for relief is effectively being denied to the most indigent debtors who

most need such relief and for whom the undue hardship provision was created. See, e.g.,

Nightingale v. ECMC (In re Nightingale), 529 B.R. 641, 650 (Bankr. M.D.N.C. 2015).5


       5
         In addition, numerous courts have cited the fact that the debtor may have to pay a
significant amount of income tax when the remaining debt is forgiven. See, e.g., Durrani,
311 B.R. at 508. ECMC points out that no such tax is owed if the debtor is insolvent
immediately prior to the loan forgiveness, as will be the case for many debtors with
significant student loans, and it argues that the Court should not speculate about the state
Continued…
                                             14
        Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 15 of 20




       ECMC argues that Mr. Goodvin can afford to pay something toward his student

loan debt, and that such payments would provide at least some recovery for the holders of

the loans. That small recovery, however, does not overcome the other considerations

weighing in favor of discharge here, as discussed above.

       The Court also notes that its conclusion is consistent with those reached in similar

cases by other federal courts in this district. In Murray, the bankruptcy court, in concluding

that an exception to discharge would impose an undue hardship, relied on the facts that the

debtor could not repay his student loans and that payments under the suggested IDR plan

– which the court deemed an unproductive alternative – would not even pay the interest.

See Murray, 563 B.R. at 59-60, 62. In affirming that judgment, the district court noted that

the debtors were not freshly-graduated young people seeking to discharge their loans, and

it emphasized the fact that payments under the IDR plan would not be sufficient to pay

even the accrual of additional interest, in contravention of the purpose of bankruptcy. See

2017 WL 4222980, at *3, 5.

       In Metz, the bankruptcy court agreed with ECMC that the debtor could pay

something towards her debt, but it stated that that something “should have a meaningful

positive effect on her financial situation,” meaning “she should be able to reduce the debt

– not simply service it.” See Metz, 589 B.R. at 756. The debtor there could pay the IDR



of the debtor’s finances 20 years in the future. Nevertheless, there is at least the potential
that Mr. Goodvin would suffer a tax liability from the eventual cancellation of his debt if
he were to participate in the REPAYE plan. Indeed, at oral argument before the bankruptcy
court, ECMC’s counsel conceded that such a possibility was more likely to occur in his
case than in most other bankruptcies.
                                             15
        Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 16 of 20




amount, although that amount would yield a negative amortization and thus not even

service the debt, but the court stated that that did not end the discussion because Tenth

Circuit law requires a consideration of all facts and circumstances, not just whether

minimum payments can be made. See id. at 758. The court concluded that use of the IDR

plan, with the debt growing, would not give the debtor a fresh start. See id. The district

court affirmed.    See 2019 WL 1953119, at *4-7.            The court noted that IDR plan

participation is not required under Alderete and that the Tenth Circuit has stressed the fresh

start policy in this context. See id. at *5. The court noted ECMC’s argument that the debt

would eventually be forgiven without tax consequences under the IDR plan, but it

nevertheless concluded that because the debt would be growing, the debtor’s fresh start

would be thwarted. See id. The court thus ruled that the third Brunner prong was satisfied,

and it concluded that the undue-hardship test was satisfied despite the availability of the

IDR plan. See id. at *7.

       The reasoning of these courts is persuasive. For the reasons discussed above and in

the Kansas cases, the Court concludes that Mr. Goodvin was justified in seeking discharge

instead of participating in the IDR plan, and thus the Court does not give great weight to

the failure to participate in considering the third Brunner prong. All other circumstances

favor discharge here.      The bankruptcy court found that Mr. Goodvin’s checkered

employment history was not his fault, that he did always try to find good employment, that

he even changed his career late in life to try to earn more, that he lives frugally, that he has

almost always made payments on the loans, and that he did participate in one IDR plan to

receive better terms on his DOE loans. Those findings are unchallenged, except with

                                              16
        Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 17 of 20




respect to the specific expense items addressed above.6 Mr. Goodvin is not someone who

has willfully contrived a hardship in order to have his student loans discharged. See

Polleys, 356 F.3d at 1310 (describing the inquiry under the third prong). The Court

concludes that Mr. Goodvin has made good faith efforts to repay his loans, and he has

therefore satisfied the third Brunner prong.

       Accordingly, the Court concludes that Mr. Goodvin has satisfied his burden with

respect to all three prongs of the Brunner test. The Court therefore affirms the bankruptcy

court’s ruling that exception of Mr. Goodvin’s student loan debts from discharge would

impose an under hardship under Section 523(a)(8).



       IV.    Partial Discharge

       After concluding that excepting Mr. Goodvin’s student loan obligations from

discharge would result in undue hardship for him, the bankruptcy court ruled that it would

discharge the obligation on the 1992 consolidation loan held by ECMC, but would except

from discharge the obligations on ECMC’s other loan and on DOE’s loans. On appeal to

this Court, ECMC challenges the method by which the bankruptcy court effected that

partial discharge.

       In Alderete, the Tenth Circuit effectively sanctioned the use by a bankruptcy court

of its equitable powers under 11 U.S.C. § 105 to effect a partial discharge of student loan



       6
         ECMC does argue summarily with respect to the third prong that Mr. Goodvin did
not minimize his expenses in good faith. The bankruptcy court did not clearly err, however,
in finding that Mr. Goodvin’s expenses were not excessive.
                                               17
       Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 18 of 20




debt, but it held that a bankruptcy court cannot wield such power for that purpose unless

Section 523(a)(8)’s undue-hardship standard has been satisfied. See Alderete, 412 F.3d at

1207. As discussed above, this Court affirms the bankruptcy court’s conclusion that such

undue hardship has been established in this case.        Thus, the bankruptcy court was

empowered to effect a partial discharge of Mr. Goodvin’s student loan obligations. This

Court reviews that exercise of equitable powers under § 105(a) for abuse of discretion. See

Rafter Seven Ranches L.P. v. WNL Investments L.L.C. (In re Rafter Seven Ranches L.P.),

414 B.R. 722, 731 (B.A.P. 10th Cir. 2009).

       ECMC does not dispute that the bankruptcy court had the power to effect a partial

discharge. Nor does ECMC take issue with the magnitude of the partial discharge as it

relates to Mr. Goodvin’s total student loan debt. Rather, ECMC argues only that the

bankruptcy court abused its discretion by discharging only the obligation on one loan

instead of spreading the partial discharge on a pro rata basis among all loans held by ECMC

and DOE. ECMC argues that fairness required equal treatment of the two creditors.

       The Court concludes that the bankruptcy court did not abuse its discretion by

discharging the debt on the one loan. First, defendant has not provided any authority

indicating that a pro rata partial discharge is required. To the contrary, the cases cited by

defendant make clear that no particular methodology is required. In Raimondo v. New York

State Higher Education Services Corp. (In re Raimondo), 183 B.R. 677 (Bankr. W.D.N.Y.

1995), the court concluded that a pro rata partial discharge was appropriate under “peculiar

facts” of that case. See id. at 680-81. The court did not conclude, however, that a pro rata

discharge was required; rather, it noted that Section 523(a)(8) does not preclude any

                                             18
           Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 19 of 20




particular division of loans into dischargeable and nondischargeable parts in order to

placate the commands of equity. See id. at 681. Similarly, in Nary v. The Complete Source

(In re Nary), 253 B.R. 752 (N.D. Tex. 2000), the district court affirmed the bankruptcy

court’s pro rata partial discharge. See id. at 769-70. Citing Raimondo, the court concluded

that the bankruptcy court had not clearly erred in finding that no fact or circumstance

warranted the disparate treatment of lenders in that case and that the selection of a single

loan obligation to discharge would be arbitrary there. See id. at 769. The court made clear,

however, that a pro rata method of effecting a partial discharge is not required, as follows:

              To affirm pro rata allocation, of course, is not to command it. In the
       present case, as in Raimondo, the bankruptcy court found no fact or
       circumstance to justify disparate treatment among the lenders. On
       appropriate facts, a bankruptcy court can allocate recoveries to multiple
       creditors using other fair and equitable methodologies.

See id. at 770 (citation omitted).7

       Second, unlike Nary and Raimondo, the present case does involve circumstances

that provide a basis for singling out one loan for discharge. As the bankruptcy court

explained, the 1992 consolidation loan is much older than the other loans; that loan accrues

interest at a much higher rate; and more is presently owed on that loan than on any other

loan. Of the $77,270 owed by Mr. Goodvin, $49,581 (64%) is attributed to the 1992 loan,

with interest accruing at $372 per month (74% of the $503 total monthly accrued interest).

This is so even though Mr. Goodvin’s payments on that loan ($19,527) have substantially


       7
        In a third case cited by ECMC, a bankruptcy court simply cited Raimondo and
Nary without analysis in choosing to do a pro rata partial discharge, but it did not indicate
that such a methodology was required. See Nixon v. Key Educ. Resources (In re Nixon),
453 B.R. 311, 336 (Bankr. S.D. Ohio 2011).
                                             19
       Case 6:20-cv-01247-JWL Document 15 Filed 03/17/21 Page 20 of 20




exceeded the principal amount of the loan ($12,077). It is this loan that drives the

conclusion of undue hardship in this case. That singular impact on Mr. Goodvin’s financial

situation provides a rational basis for discharging only that loan, and the Court thus

concludes that the bankruptcy court did not abuse its discretion in this regard.



       IT IS THEREFORE ORDERED BY THE COURT THAT the decision of the

bankruptcy court as set forth in its Memorandum Opinion of September 1, 2020, is hereby

affirmed.


       IT IS SO ORDERED.


       Dated this 17th day of March, 2021, in Kansas City, Kansas.


                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




                                             20
